 MALDEN ELECTRICCOMPANY517originated outside, the Commonwealth.During the same period, theEmployer's sales aggregated $462,523.28, all of which were madelocally.'Although the Employer's operations are not unrelated to commerce,the interstate aspects of these operations are not of sufficient magni-tude to, justify the assertion of jurisdiction under the Board's recentlyannounced jurisdictional policy.'Therefore, despite the desire of theEmployer and the Union that the Board assert jurisdiction, we shalldismiss the petition.OrderIT ISHEREBYORDERED that the petition filed herein be, and it herebyis, dismissed.'Dorn's House of Miracles,Inc.,91 NLRB632:Federal Dairy Co.,Inc.,91 NLRB 638 ;The Rutledge Paper Products Company,91 NLRB 625.Among the products sold by the Employer are those manufactured by Frigidaire Division,General Motors Corporation,which is engaged in commercewithin themeaning ofthe Act.The Employersells these products under a nonexclusive franchise agreementwhich ithas signedwith awholesalerof Frigidaireproducts.During 1950,the valueof laborand parts furnishedby the Employerfor the repair of Frigidaire productsamounted toapproximately$51,000 -A share of the partsand labor furnished was on account of a1-yearmanufacturer'sguaranteeThe Employerreceivesa predetermined allowancefrom Frigidaire for servicingthe guarantee.But the Employerwas unableto state whatpart of therepair work was done for the manufacturer under the guarantee and whatpart on account of appliance owners.Althoughthe hearing officer said that he wouldkeep the record open for thereceipt ofadditional information as to the breakdown ofrepair services between those rendered under saleswarrantiesand otherwise,the Employerhas not availed itselfof this opportunityand has not furnished this information.Undersuch circumstances,the Board has not considered possible services rendered to Frigidairein making its jurisdictional calculations.Cf.,D. L DineenSales & Service, Corporation,91 NLRB 1222.The Frigidaire franchise agreement for the sale of household appliancesdoes not of itself warrant the Board in asserting jurisdiction.Cf.Lamco Electric,92NLRB 191 ;The D. L. Dineen Sales & Service Corporation,supra.MALDEN ELECTRIC COMPANY AND MALDEN AND MELROSE GAS LIGHTCOMPANYandINTERNATIONAL BROTHERHOOD OF ELECTRICAL WORK-ERS, AFL, PETITIONER.Case No. 1-RC-?310.September 27, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Torbert H. MacDonald, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Herzog and Members Houston and Reynolds].Upon the entire record in this case, the Board finds :1.TheEmployer is engaged in commerce within the meaning of theAct.96 NLRB No. 72.974176-52-vol. 96--34 518DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit :The Petitioner seeks a single unit of office and clerical employees ofboth the Electric and Gas Companies.The Intervenor contends thatonly separate units of all employees of each Company are appropriate.The Employer agrees with the Petitioner's unit contention.Both the Electric Company and the Gas Company are subsidiariesof the New England Electric System and are operated as a singleentity under the same management.There is a single office and cler-ical staff servicing both Companies. It consists of 131' employeesdivided into the following 5 departments : 102 in commercial, 6 inplant accounting, 8 in maps and records, 4 in outside collection, and 11in stores.The commercial department does the customer accountingand billing, sending out both electric and gas bills.The exact func-tions of the other 4 smaller departments are not set forth in the record,but apparently they also do office and clerical work for both Com-panies.The employees in each department have a single supervisor,and perform office and clerical work indiscriminately for both Com-panies.The amount of work performed for each Company dependsentirely on the daily workload for that Company, and varies from dayto day.Despite these circumstances, the Intervenor urges that onlyseparate company units are appropriate because the employees arecarried on separate payrolls and because the sale of the Gas Companyis in prospect.However, the mere bookkeeping separation of em-ployees and the eventuality that the Gas Company may be sold bythe New England Electric System at some unpredictable future date,do not warrant separation of the office and clerical personnel, who workinterchangeably for both Companies.As the office and clerical em-ployees constitute an integrated group serving-both Companies incommon, we find that the Electric Company and the Gas Companycomprise a single employer of these employees within the meaning ofI The Intervenor, District 50, United Mine Workers of America, contends that its cur-rent contract,made on behalf of its Local 12007,is a bar to this proceeding.The contractcontains clearly invalid union-security provisions.However,the Intervenor urges that theseprovisions have been effectively deferred by a "saving clause" and an arbitration provision.The "saving clause" provides that the union-security provisions should be"subject toFederal Law and to a final decision of a court of last resort."In an earlier proceedinginvolving the present labor organizations and the Electric Company(Case No. 1-RC-2196,etc.,not reported in printed volumes of Board decisions),we found without merit thesame contention with respect to this identical"saving clause."See0. F. Shearer & Sons,93 NLRB 1228, and cases cited therein.Further, although the contract provides that arequest for discharge under the union-security provisions is subject to arbitration, theillegality of these provisions is not litigated nor is their application effectively deferredthereby.Accordingly, we find that the contract is not a bar. WALTER G. BRIX, INC.519Section 2 (2) of the Act,2 and that these office and clerical employees,apart from other employees, constitute an appropriate unit.3Accordingly, we find that all office and clerical employees of MaldenElectric Company and Malden and Melrose Gas Light Company,Malden, Massachusetts, in the commercial department, plant account-ing department, maps and records department, outside collection de-partment, and stores department, but excluding meter readers, produc-tion and maintenance employees, watchmen, guards, professional,employees, and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargaining withinthe mean-ing of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]2 SeeFlorida Jafra Steel Co., et al.,94 NLRB 386;SellersManufacturing Company,Inc.,93 NLRB 202;Proximity Manufacturing Company,66 NLRB 1190.'Mack Motor Truck Company,94 NLRB 719;Minneapolis-Moline Company,85 NLRB597.WALTER G. BRIx, INC.'andINTERNATIONAL WOODWORKERS OF AMERICA,CIO,PETITIONER.Case No. 20-RC-1370. September 27, 1951Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Nathan R. Berke,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.2Upon the entire record in this case, the Board finds :1.The Employer is a corporation organized under the laws ofthe State of Washington and licensed to do business in California.,On March 24, 1950, the Employer acquired a tract of timber at Brice-land, California, and in the early part of 1951 there began full pro-.duction in both logging and sawmill operations.The Employermaintains no active operations outside the State of California.3i The name of the Employer appears as amended at the hearing.2The Employer moves to dismiss the petition upon the ground that it does not conformto theBoard's Rulesand Regulations because it does not state that the Petitioner requestedrecognition as bargaining agent of the employees involved and that the Employer refusedsuch recognition.As the Employer at the hearing refused to recognize the Petitioneras bargaining agent of its employees, we find no merit in this contention. SeeGrocers'Biscuit Company, Inc.,85 NLRB 602.We conclude that neither Section 9 (c) of the Act,section 102.53, subsection 7, of the Board's Rules and Regulations, nor section 3 of theAdministrative Procedure Act requires dismissal of the petition.8The Employer formerly operated a logging business in the State of Washington. SinceApril 1951, the Employer has not been in active operation in Washington, but has main-tained a part-time office toexpedite the dissolution of the operation in that State.Atpresent the activity in Washington is basically an effort to sell real estate and loggingequipment.There are no employees connected with this activity ; personnel consists ofthe Employer's presidentand general manager who spends 1 week of each month at this-office.96 NLRB No. 74.